ORDER
This matter having been duly presented pursuant to Rule 1:20-10(b), following a granting of a motion for discipline by consent (DRB 16-159) of DOUGLAS M. LONG of WOODBURY, who was admitted to the bar of this State in 1999;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.15(a)(failure to safeguard property of clients or third parties and negligent misappropriation), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), and RPC 5.3(a) and (b)(failure to supervise a nonlawyer assistant);
And the parties having agreed that respondent’s conduct violated RPC 1.15(a), RPC 1.15(d), RPC 5.3(a), RPC 5.3(b) and Rule 1:21-6, and that said conduct warrants a reprimand to a three-month suspension;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. XIV-2012-0301E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that DOUGLAS M. LONG of WOODBURY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*50ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.